Case 1:17-cv-00490-MSM-PAS Document 64 Filed 05/15/20 Page 1 of 2 PageID #: 370




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

 STEPHAN MELISE,                              :
          Plaintiff                           :
                                              :
 v.                                           :      C.A. No.: 1:17-cv-00490-MSM-PAS
                                              :
 COYNE-FAGUE, et al.                          :
          Defendants                          :

                                     MOTION TO COMPEL
         Plaintiff in the above-entitled matter hereby moves this Honorable Court to compel

 Defendants to produce documents as described in Plaintiff’s Memorandum of Support filed

 simultaneously herewith pursuant to Fed. R. Civ. P. 37(a)(3) and order sanctions pursuant to

 Rule 11, Rule 37(a)(5), and/or this Court’s inherent authority. As grounds therefor and in

 support thereof, Plaintiff states that the requested documents are not protected by the Rhode

 Island Confidentiality of Health Care Communications and Information Act (“R.I.

 Confidentiality Act”) or the Health Insurance Portability and Accountability Act (“HIPAA”), are

 highly relevant to Plaintiff’s claims, that the legal arguments raised by Defendants in this

 discovery dispute are frivolous as they have been resolved by binding case las directly on-point,

 and by a prior order of this Court in this case on an essentially identical argument. As such

 Defendants’ discovery conduct is in bad-faith and is sanctionable.

         WHEREFORE, Plaintiff respectfully prays that this Court grant his Motion to Compel,

 including the following relief:

      1. Overrule Defendants’ objections, grant the within Motion in the form and manner
         requested herein, and order Defendants to produce the Triage Meeting Minutes, subject
         only to limited redactions for personally identifiable information, within 7 days;

      2. That, under the circumstances, Defendants be ordered to pay the counsel fees and costs of
         seeking a judicial conference and bringing this Motion to Compel as a sanction for
         Defendants’ willful and intentional refusal to comply with discovery requests and
         requiring Plaintiff to respond to numerous frivolous arguments;


                                            Page 1 of 2
Case 1:17-cv-00490-MSM-PAS Document 64 Filed 05/15/20 Page 2 of 2 PageID #: 371




    3. Issue a written decision that will assist Plaintiff in resolving future discovery disputes
       with Defendants and other parties to reduce the unnecessary involvement of this Court;
       and,

    4. Such other and further relief as this Court deems just and proper.


                                                             Plaintiff,
                                                             By his attorney,

 Dated: May 15, 2020                                         /s/ Chloe A. Davis____
                                                             Chloe A. Davis, Esq. Bar No. 9334
                                                             Sinapi Law Associates, Ltd.
                                                             2374 Post Road, Suite 201
                                                             Warwick, RI 02886
                                                             Phone: (401) 739-9690
                                                             Email cad@sinapilaw.com

                                       CERTIFICATION


 Jeffrey G. Latham, Esquire
 Christine A. Stowell, Esquire
 Tate & Latham
 40 Westminster Street, Suite 350
 Providence, RI 02903
 (401) 421-7400
 jlatham@tatelawri.com
 cstowell@tatelawri.com

 Justin J. Sullivan, Esquire
 Lauren E. Hill, Esquire
 Department of the Attorney General
 State of Rhode Island
 150 South Main Street
 Providence, RI 02903
 401-274-4400
 jjsullivan@riag.ri.gov
 lhill@riag.gov

 I hereby certify that on May 15, 2020, a true copy of the within was filed electronically via the
 Court’s CM/ECF System. Notice of this filing will be sent by e-mail to all parties by operation of
 the Court’s electronic filing system and the filing is available for viewing and downloading from
 the Court’s CM/ECF System. Service on the counsel of record listed above has been effectuated
 by electronic means.

                                          /s/ Chloe A. Davis____


                                            Page 2 of 2
